Exhibit 10.39

FIFTH AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS FIFTH AMENDMENT TO INDUSTRIAL LEASE AGREEMENT (the “Amendment”) is made and
effective as of November 1, 2011, by and between The Economic Development
Authority of Montgomery County, Virginia (“Landlord”), formerly known as The
Industrial Development Authority of Montgomery County a public body corporate,
having a principal place of business at 755 Roanoke Street, Suite 2 H
Christiansburg, Virginia 24073, and Luna Innovations Incorporated (“Tenant”), a
Virginia corporation having a principal place of business at 1 Riverside Circle,
Suite 400, Roanoke, Virginia 24016.

1. Introduction. Landlord and Tenant previously entered into that certain
Industrial Lease Agreement dated as of the 21st day of March, 2006, as amended
by the First Amendment dated effective as of May 11, 2006, as amended by the
Second Amendment (the “Second Amendment”) dated effective as of July 15, 2009,
as amended by Third Amendment (the “Third Amendment”) dated effective March 23,
2010, and as amended by Forth Amendment (the “Fourth Amendment”) dated effective
as of March 1, 2011 (as amended, the “Lease”). Any capitalized terms used but
not defined herein shall have the meanings given to them in the Lease.
Section 1.2 of the Lease provides that the Term of the Lease shall expire on
September 30, 2012, provided Tenant may renew the Lease for an additional five
(5) year period in accordance with Section 2.1. Tenant notified Landlord that it
was unwilling to renew the Term based on the existing terms and conditions of
the Lease. Thereafter, Landlord contacted Tenant and the parties negotiated and
finalized an agreement to extend the Term and modify the amounts paid by Tenant
under the Lease, and the parties desire to enter into the Amendment to
memorialize their understanding.

Now, therefore, in consideration of the rents, covenants and agreements set
forth herein and in the Lease, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree to the following terms.

2. Extension of the Term. The Term of the Lease is hereby extended and
“September 30, 2012” in Section 1.2 of the Lease is hereby deleted and replaced
with “November 30, 2014”.

3. Deletion of Renewal Term. Sections 2.1.1 and 2.1.2 of the Lease are hereby
deleted in their entirety.

4. Payment of Rent. Section 3.1.1 is hereby amended to provide that beginning
December 1, 2011, and for each month thereafter through November 30, 2014,
Tenant shall pay Base Rent for the Premises in the amount of Thirty Nine
Thousand One Hundred Twenty Five and 00/100 Dollars ($39,125.00).

5. Deletion of Utility Fee and Common Area Maintenance Fee. As of December 1,
2011, the following provisions of the Lease shall be deemed deleted: (i) the
next to last sentence



--------------------------------------------------------------------------------

of Section 3.1.1, (ii) the remainder of Section 4 after the fourth sentence,
(iii) all of Section 8.1.1, and (iv) all references to Utility Fee or Utilities
Fee and Common Area Maintenance Fee in the Lease. Tenant shall remain
responsible for the payment of the Utility Fee and Common Area Maintenance Fee
prior to December 1, 2011, provided that after said date Tenant shall only be
required to pay Base Rent for the remainder of the Term. Notwithstanding the
foregoing, Tenant agrees that in the event Landlord notifies Tenant in writing
that the rate charged by any party providing water, sewer, electric or gas has
increased by more than twenty five percent (25%) above the rate charged to
Landlord as of the date hereof, Landlord and Tenant shall discuss in good faith
a reasonable amount to be paid by Tenant for such charges exceeding one hundred
and twenty five percent (125%) of the applicable rate charged Landlord as of the
date hereof.

6. Description of the Premises. Exhibit A attached to the Lease is replaced with
Exhibit A attached hereto to clarify the square footage contained in the
Premises.

7. Miscellaneous. This Amendment may be executed in any number of identical
counterparts and, as so executed, shall constitute one agreement, binding on all
the parties hereto, notwithstanding that all the parties are not signatories to
the original or the same counterpart. Except as specifically amended herein, the
Lease shall remain in full force and effect.

[Remainder of Page Intentionally Left Blank—Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, Landlord and Tenant have executed this Amendment as of the
date set forth hereinabove.

 

THE ECONOMIC DEVELOPMENT

INCORPORATED AUTHORITY OF MONTGOMERY COUNTY, VIRGINIA

    LUNA INNOVATIONS By:   /s/ Todd M. Murray     By:   /s/ Scott A. Graeff  
Name: Todd M. Murray       Name: Scott A. Graeff   Title: Chair       Title: CCO
and Treasurer

COMMONWEALTH OF VIRGINIA, at large,

COUNTY OF MONTGOMERY, to-wit:

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Todd M. Murray whose name as Chair of the Economic
Development Authority of Montgomery County is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

 

 

 

Given under my hand this 21st day of December, 2011.

My commission expires: April 30, 2014

 

   LOGO [g268244xbrl_ex5-3a.jpg]        

Nancy E. Turner

      

Notary Public

                                     

COMMONWEALTH OF VIRGINIA, at large,

City OF ROANOKE, to-wit;

I, the undersigned, a notary public in and for the jurisdiction aforesaid, do
hereby certify that Scott A. Graeff, whose name as Chief Commercialization
Officer of Luna Innovations Incorporated is signed to the foregoing Lease, has
acknowledged the same before me in my jurisdiction aforesaid.

Given under my hand this 29th day of November, 2011.

My commission expires:

 

 

LOGO [g268244xbrl_ex5-3b.jpg]

                Janice Rettinghaus       

Notary Public

          My commission expires: 31 March 2013        Notary registration #:
7286924                            



--------------------------------------------------------------------------------

Exhibit A

Description of the Premises

 

LOGO [g268244xbrl_ex5-4.jpg]